Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4, 8-10, 12, 16-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASARU (US JP 2006128397, hereinafter MASARU) in view of SAWAI et al. (US 2018/0166959 A1, hereinafter SAWAI).

    PNG
    media_image1.png
    560
    752
    media_image1.png
    Greyscale

As per claims 1 and 9, MASARU discloses a power transmission device, comprising: 
a wheel guide for a cart (See Fig.1, Items#14a,14b, 15a, 15b and Par.38, lines 360-362, disclose guide rails for receiving wheels 6a and 6b), the wheel guide extending in a first direction (See Figs.1-2, disclose the guide extends in the Y-axis direction); 
a plurality of power transmission coils arranged adjacently along the first direction at a spacing interval in the first direction corresponding to spacing between power reception coils on a plurality of carts when nested in the wheel guide along the first direction (See Par.42, discloses a plurality of power supply units to provide power to a plurality of stacked shopping carts, also see Par.86 discloses that the plurality of shopping carts are charged at the same time); and 
wherein each of the power transmission coils has a substantially planar upper surface at a height set to contact a brush mounted on the cart in the wheel guide to sweep foreign matter from the upper surface of the power transmission coils into the foreign matter storage groove when the cart is moved in the wheel guide along the first direction.
SAWAI discloses a wireless power charging system wherein each of the power transmission coils has a substantially planar upper surface at a height set to contact a brush mounted on the cart in the wheel guide to sweep foreign matter from the upper surface of the power transmission coils into the foreign matter storage groove when the cart is moved in the wheel guide along the first direction (See Pars.121, 166 and 167, disclose “an example of the foreign object removal mechanism is a mechanism that sweeps away a foreign object with a wiper or a brash provided on the bottom surface of the mobile object”).
MASARU and SAWAI are analogous art since they both deal with wireless charging of moving objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MASARU with that of SAWAI by adding the disclosed brush attached to the bottom of the moving object to the cart disclosed by MASARU for the benefit of enhancing wireless power charging efficiency by removing foreign objects.


As per claim 8, MASARU and SAWAI disclose the power transmission device according to claim 1 as discussed above, wherein the wheel guide comprises a plurality of rails (See MASARU, Figs.1,2 Items#14a/14b, 15a/15b, disclose rails comprising a guide for accepting wheels 6a, 6b).

As per claim 12, MASARU and SAWAI disclose the shopping cart wireless charging station according to claim 10 as discussed above, wherein the foreign matter storage groove is additionally between each power transmission coil in the plurality of power transmission coils and at least one of the first and second guide passages guide (See MASARU, Figs.1 and 2, disclose a power feeding unit 13 comprising a coil 19 and two rails 14 a and 14b on each side of the power feeding unit, a space exists between the feeding unit and the guide rails, the space would be a space where debris might fall). 

As per claim 16, MASARU disclose a power transmission-reception system, comprising: a plurality of wheeled carts, each wheeled cart including: 

a power transmission device  (See Fig.1, Item#13, discloses a power feeding device) including: 
a wheel guide for the plurality of wheeled carts, the wheel guide extending in a first direction parallel to the first plane (See Figs.1 and 2, Items14a/15a forming first guide and 14b/15b forming a second wheel guide), a plurality of power transmission coils having a planar surface parallel to the first plane and arranged adjacently along the first direction at a spacing interval in the first direction corresponding to spacing between power reception coils on the plurality of wheeled carts when nested in the wheel guide along the first direction (See Par.42, discloses a plurality of power supply units to provide power to a plurality of stacked shopping carts, also see Par.86 discloses that the plurality of shopping carts are charged at the same time). However MASARU does not disclose a first brush member mounted on the lower portion of the wheeled cart and extending in a downward direction from the lower portion of the wheeled cart and a foreign matter storage groove adjacent to each power transmission coil, wherein the first brush member of each wheeled cart is configured contact the planar upper surface of the plurality of power transmission coils and to sweep foreign matter from the upper planar surfaces of the plurality of power transmission coils into the foreign matter storage groove when the wheeled cart is moved in the wheel guide along the first direction. 
SAWAI discloses a wireless power charging system comprising a first brush member mounted on the lower portion of the wheeled cart and extending in a downward direction from the lower portion of the wheeled cart and a foreign matter storage groove adjacent to each power contact the planar upper surface of the plurality of power transmission coils and to sweep foreign matter from the upper planar surfaces of the plurality of power transmission coils into the foreign matter storage groove when the wheeled cart is moved in the wheel guide along the first direction (See Pars.121, 166 and 167, disclose “an example of the foreign object removal mechanism is a mechanism that sweeps away a foreign object with a wiper or a brash provided on the bottom surface of the mobile object”, the swept foreign objects in the combination would fall in the space between the charging coils which are placed in a position to align with cart receivers when nested or to the sides of the coils, the disclosed brush and the pad height have to be configured such that the brush makes contact with the surface of the charging pads when it passes over tin order to clear the debris or foreign material).
MASARU and SAWAI are analogous art since they both deal with wireless charging of moving objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MASARU with that of SAWAI by adding the disclosed brush attached to the bottom of the moving object to the cart disclosed by MASARU for the benefit of enhancing wireless power charging efficiency by removing foreign objects.

As per claim 17, MASARU and SAWAI the power transmission-reception system according to claim 16 as discussed above, however MASARU and SAWAI do not explicitly disclose wherein the first brush member of each wheeled cart is mounted at a position on the wheeled cart that is in front of the power reception coil in the first direction. However it would 
As per claims 21-22, MASARU and SAWAI disclose the power transmission-reception system according to claim 16 as discussed above, however MASARU and SAWAI do not disclose wherein the first brush member of each wheeled cart is mounted at a fixed oblique angle with respect to the first direction or wherein the first brush member of each wheeled cart extends in the downward direction part way into the foreign matter storage groove. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MSARAU and SAWAI by changing the angle of the brush mounted to bottom the moving object based on the desired direction for clearing the foreign object (an oblique angle would clear the foreign object to the sides while a downward brush would clear the foreign object to the front of the coil).

Claims 2-3, 11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASARU  in view SAWAI and in further view of NIZUMA (US 2015/0128362 A1, hereinafter NIZUMA).	                         
As per claims 2, 11 and 18, MASARU discloses the power transmission device according to claims 1, 10 and 16 as discussed above, However MASARU and SAWAI do not disclose wherein the foreign matter storage groove is between each adjacent pair of power transmission coils in the plurality of power transmission coils.

MASARU, SAWAI and NIZUMA are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MASARU and SAWAI with that of NIZUMA by adding the foreign object storage areas at the front and back of each coil for the benefit of providing a place wherein the debris on the charging coil can be cleared to enhance the charging efficiency.

As per claim 3, MASARU, SAWAI and NIZUMA disclose the power transmission device according to claim 2 as discussed above, wherein the foreign matter storage groove is additionally between each power transmission coil in the plurality of power transmission coils and the wheel guide (See MASARU, Figs.1 and 2, disclose a power feeding unit comprising a coil 19 and two rails 14 a and 14b on each side of the power feeding unit, a space exists between the feeding unit and the guide rails, the space would be a space where debris might fall).

As per claims 19-20, MASARU, SAWAI and NIZUMA disclose the power transmission-reception system according to claim 18, wherein the foreign matter storage groove is additionally ).

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASARU  in view of SAWAI  and in further view of  TITOV et al. (US 2019/0123587 A1, hereinafter TITOV).                         
As per claims 5 and 13, MASARU and SAWAI disclose the power transmission device according to claims 1 and 9 as discussed above, however MASARU and SAWAI do not disclose wherein the wheel guide includes engagement portions for engaging a wheel of a cart, the engagement portions being spaced from each other at an interval corresponding to the spacing interval between the plurality of power transmission coils.
TITOV discloses engagement portions for engaging a wheel of a cart (See Fig.6, Item#116 and Par.65, disclose grooves for capturing the wheels of a wheeled device). 
MASARU, SAWAI and TITOV are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MASARU with that of TITOV by adding the wheel engagement disclosed for the benefit of securing each cart to a position where the charging coil is aligned with the reception coil to enhance charging efficiency.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASARU  in view SAWAI and in further view of  CHOU (US 10,622,828 B2, hereinafter CHOU).                         
As per claims 6 and 14, MASARU and SAWAI disclose the power transmission device according to claims 1 and 9 as discussed above, however MASARU does not disclose further comprising: an indicator proximate to the plurality of power transmission coils and configured to indicate whether at least one of the power transmission coils is transmitting power.
CHOU discloses an intelligent wireless charger comprising an indicator proximate to the power transmission coil and configured to indicate whether the power transmission coils is transmitting power (See Fig.6, Item#122 and Col.10, lines 8-16, disclose that when the charging coil and the charge receiving coil are inductively coupled the LED is turned on to indicate that charging is taking place, the combination would yield a light emitting diode indicator attached to each coil to indicate the status of the charging coil).
MASARU, SAWAI and CHOU are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MASARU and SAWAI with that of CHOU by adding charging status indicator for the benefit of alerting the user whether a charging coil is turned on or off.
Conclusion
Applicant's arguments filed 01/28/2022 have been fully considered but they are moot in view of the new grounds of rejection. Applicant amended the claims to include a brush mounted to the bottom of the cart and the planar charging coils being arranged at a height such that the 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859              

/EDWARD TSO/Primary Examiner, Art Unit 2859